DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,9,10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3,9,10 rejected under 35 U.S.C. 103 as being taught by McMordie; David et al. (US 20110063446 A1) in view of Lee; Hee-Jong (US 6507366 B1) in view of Cleary; Geoffrey Alan et al. (US 20070035627 A1)
Regarding claim 1, McMordie teaches, 
A monitoring camera, (“Objects of interest are detected and identified using multiple cameras”)[ABS] comprising: 
a first image capturing device (“telephoto camera 120”)[¶28,Fig.1-120] capable of changing an image capturing area for tracking capturing; (“telephoto camera 120” with “moving mirror assembly 110, which directs the field-of-view of the telephoto camera 120 toward each detected and tracked item in sequence”)[¶28,Fig.1-120,110]
a second image capturing device (“wide-angle camera 105”)[¶28,Fig.1-105] capable of capturing an image having a wider angle than that which is able to be captured by the first image capturing device; (“to capture a wide-angle video feed surveying a scene which may include items” which “telephoto camera employs a lens 235 that has a significantly longer focal length than that of the wide-angle camera 200”)[¶28,38,Fig.1-105] 
one or more processors; (¶28 and 32, “telephoto image processor 185” including a “central processing units (CPU) 196”) and 
a memory (¶32, “random-access memory (RAM) 190“ and/or “data storage 197”) coupled to the one or more processors, (¶32 and fig. 1, as depicted in Fig. 1 the CPU (190) connects to a “random-access memory (RAM) 190” and “data storage 197”) the memory having stored therein instructions which, when executed by the one or more processors, (¶32, “components are arranged to implement a computer with onboard software capable of processing video data acquired“) cause the monitoring camera to:
(“image brightness at candidate item locations”)[¶51,Fig.8-820] corresponding to an image capturing area of the first image capturing device (“candidate object has been located and tracked for a number of frames” from the telephoto image processing)[¶50-55] in a next frame, (“predicted next-frame coordinates and brightness information are provided to the telephoto image processor”)[¶52] from an image captured by one of the second image capturing device; (“candidate objects of interest are identified (step 815) from a low-resolution, wide-angle image of the scene acquired in step 810 “)[¶51,52] 
(2) control exposure for the first image capturing device based on the luminance information; (“wide-angle image processor 165” and “telephoto image processor 185” which operate “Using the brightness information, as well as information about its own optical path, the desired level of exposure and gain needed to obtain a high-quality image of the object are calculated”)[¶52,50] and
with the image capturing area of the first image capturing device in the next frame (“prediction of the candidate object's location in the next few frames” as indicated by “track/predict locations of candidate objects-of-interest to obtain measurements of speed through image 825”)[¶51,Fig.8-825] having been identified based on the previous image capture of the first image capturing device during the tracking capturing, (using data including “confirm or refute presence using object detection algorithm” included in process of removing spurious items 822 used before track/predict locations 825)[¶50-52,Fig.8-825,855] and 
	but does not explicitly teach, 
tracking capturing by changing a control amount for at least one of a pan angle, a tilt angle, and a zoom value

a plurality of second image capturing devices
the next frame is identified based on the control amount of the first image capturing device 
output the identified image capturing area of the first image capturing device in the next frame to the plurality of second image capturing devices. 
However, Lee teaches additionally, 
tracking capturing (2:11-35, “automatically tracking a moving object”) by changing a control amount for at least one of a pan angle, a tilt angle, and a zoom value (2:11-35 and Fig. 1, “automatically tracking a moving object” using a “camera including a zoom lens and an automatic focus lens” “as well as a “camera support” for “rotating the camera around a first axis and a second axis perpendicular to the first axis” as depicted in Fig. 1 as “pan motor 3” and “tilt motor 4”)
wherein the image capturing area of the first image capturing device in the next frame is identified based on the control amount of the first image capturing device during the tracking capturing. (2:11-35, “first controller for comparing a current unit image output from the camera with a previous unit image, detecting a motion vector of the object, and controlling the camera drive means so that the camera moves in the direction and degree in correspondence to the motion vector”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the video analytics camera of McMordie with the tracking of Lee which tracks using pan, tilt, and zoom, and bases movement of a camera on a an image comparison for correct direction and degrees. This helps in maintaining tracking of an object in the search region. 

a plurality of second image capturing devices each capturing an image; 
a plurality of second image capturing devices
output the identified image capturing area of the first image capturing device in the next frame to the plurality of second image capturing devices. 
	However, Cleary teaches additionally, 
a plurality of second image capturing devices each capturing an image; (¶99, Fig. 7 and 11, “Four detection camera devices (detection camera device 1 704, detection camera device 2 706, detection camera device 3 708, detection camera device 4 710) are deployed each with a coverage area (712, 714, 716, 718), respectively”)
a plurality of second image capturing devices (¶99, Fig. 7 and 11, “(detection camera device 1 704, detection camera device 2 706, detection camera device 3 708, detection camera device 4 710)”)
output the identified image capturing area of the first image capturing device in the next frame to the plurality of second image capturing devices. (¶100 and Fig. 11, “Video image information is now sent to the guard interface unit from the tracking camera device 720, and in some embodiments, also from the detection camera device 704”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the video analytics camera of McMordie with the tracking of Lee with the camera tracking of Cleary which directs an image output of a tracking camera and area camera. This arrangement allows for attaining more precise target location information while also maintaining overall coverage. 

Regarding claim 3, McMordie with Lee with Cleary teaches the limitation of claim 1, 

(a) obtain, in accordance with the luminance information (“angular coordinates of the object, along with its brightness in the image are recorded along with camera exposure and gain”)[¶51] of the image region corresponding to the image capturing area (¶51, “prediction of candidate object’s location” of a candidate object) of the first image capturing device (¶52, used for calculating information needed to “obtain a high-quality image of the object”) in the next frame, (¶51 and 52, “prediction of the candidate object's location in the next few frames” where the tracking is provided “next-frame coordinates and brightness information”) information concerning exposure for the first image capturing device, (“brightness in the image are recorded  along with camera exposure and gain” for the candidate object)[¶51] and (b) control the exposure for the first image capturing device in accordance with the obtained information concerning exposure. (“brightness information, as well as information about its own optical path, the desired level of exposure and gain needed to obtain a high-quality image of the object are calculated” which the “telephoto camera 120 serves to capture high-resolution video”)[¶52,29,Fig.8-830] 

Regarding claim 9, it is the method claim of camera claim 1. Refer to the rejection of claim 1 to teach the rejection of claim 9.

Regarding claim 10, it is the non-transitory computer-readable storage medium claim of camera claim 1. Refer to the rejection of claim 1 to teach the rejection of claim 10.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over McMordie; David et al. (US 20110063446 A1) in view of Lee; Hee-Jong (US 6507366 B1) in view of Cleary; Geoffrey Alan et al. (US 20070035627 A1) in view of Cho; Hyun-Mook et al. (US 20150358549 A1)
Regarding claim 4, McMordie with Lee with Cleary teaches the limitation of claim 3,
	McMordie teaches additionally, 
luminance information (“angular coordinates of the object, along with its brightness in the image are recorded along with camera exposure and gain”)[¶51] of the image region corresponding to the image capturing area (¶51, “prediction of candidate object’s location” of a candidate object) of the first image capturing device (¶52, used for calculating information needed to “obtain a high-quality image of the object”) in the next frame, (¶51 and 52, “prediction of the candidate object's location in the next few frames” where the tracking is provided “next-frame coordinates and brightness information”)
	But does not explicitly teach the additional limitation of claim 4,
	However, Cho teaches additionally, 
control for the first image capturing device (“exposure parameter for the image sensor 130 may then be adjusted”)[¶74,Fig.2-246] in accordance with a difference (“adapted to” adjust “Brightness value of the target focus region 1030 by the difference”)[¶74] between (a) the information concerning exposure for the first image capturing device obtained in accordance with the luminance information, (“difference between the brightness value of the target focus region 1030”)[¶74] and (b) current information (“predetermined brightness value”)[¶74] concerning exposure for the first image capturing device. (“the image sensor control device 246 may determine exposure parameter value (e.g., exposure time, aperture, etc.) adapted” to adjust “the brightness value of the target focus region 1030 by the difference between the brightness value of the target focus region 1030 and the predetermined brightness value.”)[¶74] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the video analytics camera of McMordie with the tracking of Lee with the camera tracking of Cleary with the parameter adjustment of Cho which would allow for adjusting exposure based on a difference. This parameter can increase the brightness of the focus region so that brightness is optimized for a type of capturing. 

Claim(s) 8 rejected under 35 U.S.C. 103 as being taught by McMordie; David et al. (US 20110063446 A1) in view of Lee; Hee-Jong (US 6507366 B1) in view of Cleary; Geoffrey Alan et al. (US 20070035627 A1) in view of YAMAMOTO; Sei et al. (US 20160065820 A1)
Regarding claim 8, McMordie with Lee with Cleary teaches the limitation of claim 1, 
	But does not explicitly teach the additional limitation of claim 8,
	Yamamoto teaches additionally, 
second image capturing device (“camera device 200” is a camera is an omni-directional camera where the “One or more camera devices 200” as depicted in Fig. 1)[¶34,33,40,Fig.1-200] comprises a wide-angle- 23 -10191039US01/P219-0028US lens. (omni-direction (all direction) means for having “all around (360 degrees) of the camera” field of view)[¶33,35]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the video analytics camera of McMordie with the tracking of Lee with the camera tracking of Cleary with the camera of Yamamoto which can be an omni-directional camera. Using an omni-directional camera can be masked so unselected areas of imaging do not need to be taken in an arbitrary area. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483